 





 

From: Jon Mooney <Jon.Mooney@mia.com.au>
Date: July 16, 2013, 8:06:27 PM EDT
To: "p.adderton@mandalaydigital.com" <p.adderton@mandalaydigital.com>, Andrew
Schleimer <aschleimer@trinadcapital.com>
Cc: "andrew.kitchen@imadlak.com" <andrew.kitchen@imadlak.com>
Subject: Email confirmation re Amendment #1 to Convertible Note Deed

 

Peter & Andrew,

For added clarity, this email confirms our agreement, as of July 11, 2013, that
notwithstanding anything to the contrary in Amendment No. 1, dated and effective
July 11, 2013, by and between Digital Turbine Australia Pty. Ltd, Zingo (Aust)
Pty and Mandalay Digital Group, Inc. (the “Company”), under no circumstances
will the Amendment obligate the Company to issue any shares to the extent that
as a result thereof more than 19.99% of the common stock or voting power
outstanding immediately before the enactment of Amendment 1 are (a) issued in
the aggregate pursuant to Amendment 1 or the transactions contemplated thereby
or (b) owned by any New Stockholder (or any affiliate thereof, or any group of
such New Stockholder and their affiliates).

 

In addition, Zingo (Aust) Pty. agrees and acknowledges that the Formula in
Section 6 of the Amendment No. 1 is as follows: 

N = RP x (A x B) / OP

Whereby "OP" means the Offered Price as such term is defined in the Amendment
No. 1. 

 

Regards,

Jon Mooney

For and behalf of Zingo (Aust) Pty Ltd

  





 

IRS CIRCULAR 230 DISCLOSURE: To comply with requirements imposed by the
Department of the Treasury, we inform you that any U.S. tax advice contained in
this communication (including any attachments) is not intended or written by the
practitioner to be used, and that it cannot be used by any taxpayer, for the
purpose of (i) avoiding penalties that may be imposed on the taxpayer, and (ii)
supporting the promotion or marketing of any transactions or matters addressed
herein. For information about this legend, go to
http://www.manatt.com/Expertise.aspx?id=4870

 



 

